Clark, Judge.
Upon certiorari the Supreme Court (Aetna Cas. &c. Co. v. Shuman, 237 Ga. 403) having reversed the judgment of this court reported under the same title in 138 Ga. App. 62 (225 SE2d 440), our previous judgment is vacated and set aside. In accordance with the opinion of the Supreme Court the judgment of the lower court is affirmed with the direction that the award of the State Board of Workmen’s Compensation be reinstated.

Judgment reversed with direction.


Bell, C. J., and Stolz, J., concur.